Citation Nr: 1434328	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-09 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1971 to April 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which denied service connection for diabetes mellitus, type II and an eye condition secondary to diabetes.  While the Veteran entered a timely notice of disagreement as to both denials in October 2009, in his March 2010 VA Form 9 substantive appeal, he restricted his appeal to the diabetes issue only.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a Board video conference hearing in November 2012.  A transcript of this proceeding has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals a transcript of the November 2012 Board hearing.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  There are no documents in the VBMS file.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran had in country service in the Republic of Vietnam during his period of active service.

2.  The Veteran's diabetes mellitus cannot be presumed to be due to exposure to herbicides in service and did not manifest during, or as a result of, active military service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R.  § 3.159(b).  These notice requirements were accomplished in a letter sent in August 2005.  The Board acknowledges that the letter was sent before Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) was decided, so the letter did not address the "downstream" disability rating and effective date elements of this claim.  However, the Board finds that this is nonprejudicial, i.e., harmless error because service connection is being denied for diabetes mellitus, hence, any question as to the appropriate disability rating or effective date is ultimately moot.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records, personnel records, post-service private treatment records, and responses from the U. S. Army and Joint Services Records Research Center (JSRRC) have been associated with the claims file.  

The Board notes that the Veteran and his representative asserted at the November 2012 Board hearing that the USS Robison was listed in official VA records as serving in inland waters and the record was held open for the Veteran and/or his representative to submit such documentation.  To date the Veteran has not submitted such evidence.  However, the Board has reviewed the "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents"; last updated January 8, 2014, which does not support the Veteran's assertion.  While the Board is uncertain this is the same documentation the Veteran and his representative were referring to, the Board notes that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), as such a remand to obtain such documentation is unnecessary.  

The Board also notes that the Veteran has not been afforded a VA examination in regards to his claim.  However, a VA examination is not needed in every case.  In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In this case, as will be discussed below, there is no competent and credible evidence that the Veteran stepped foot in the Republic of Vietnam or served in the inland waters of the Republic of Vietnam during his service.  Instead, the Veteran's personnel records and search of the relevant databases are absent of any evidence that the Veteran had in country Vietnam service as required by regulations.  There is also no competent and credible evidence that the Veteran's diabetes mellitus is otherwise related to his service.  Service treatment records are absent of any complaints, treatment, or diagnosis of diabetes and there is no medical opinion of record relating the Veteran's diabetes to his military service.  Furthermore, the only evidence of record that the Veteran's diabetes mellitus is related to his military service are the Veteran's own lay assertions, and as will be discussed further below, the Veteran has not been shown to be competent to provide an opinion as to the nature and etiology of his diabetes.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in November 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal and suggested the Veteran and/or his representative submit the documentation that they asserted showed the USS Robison served in the inland waterways of the Republic of Vietnam.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his diabetes mellitus is related in-service herbicide exposure.  Specifically, the Veteran contends that he was exposed to herbicides while aboard the USS Robison.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The law also provides that if a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.  

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).

Turning to the evidence of record, the Veteran was noted to have "new onset diabetes" as evidenced by a July 2003 private treatment record and a June 2005 VA "Physician's Statement for Diabetes" indicates an onset of diabetes in June 2003.  

The Veteran's personnel records show that he was stationed aboard the USS Robison (DDG-12) from May 14, 1972, to January 18, 1973.  An August 2005 response from JSRRC concluded that "we are unable to determine whether or not the Veteran had in-country service in the Republic of Vietnam."  The JSRRC noted that USS Robison was in the official waters of the Republic of Vietnam from June 10, 1972, to July 21, 1972, August 2, 1972 to September 5, 1972, September 19, 1972, to October 18, 1972, and November 2, 1972, to November 22, 1972.  

A December 2005 JSRRC response noted a review of the 1972 command history for the USS Robison (DDG-12).  The history revealed that the USS Robison conducted anti-submarine warfare operations (ASW) gun line operations, line back strike operations, and linebacker surveillance during its 1972 Westpac (Western Pacific) deployment.  The ship travelled to the South China Sea and the Gulf of Tonkin where it engaged against enemy targets along the coast of North Vietnam.  

Further review of the Veteran's personnel file reveals that the Veteran's military occupational specialty was machinist mate.  The Veteran's personnel records are absent of any notations that the Veteran went ashore or his duties otherwise required him to go ashore.  

In a June 2009 statement, the Veteran reported that he was aboard the USS Robison from May 30, 1972, to December 4, 1972.  The Veteran reported that while aboard this ship, they patrolled the waters of Southeast Asia and participated in many large strikes, many of them under heavy hostile fire.  The Veteran reported they did daylight and night shore bombing raids which were close to land and they could see the lights from land.  The Veteran also reported that they did many patrols outside the perimeter of the ship and asserted that his exposure could have been during those many patrols and bomb strikes.  

In his October 2009 notice of disagreement, the Veteran asserted that the USS Robison was in the inland waterways of Vietnam.  He also asserted that the type of combat they were engaged in could only have been conducted in the "inland water ways".  In October 2009 the Veteran also submitted a map showing the cost of Vietnam and the path of the USS Robison.   

In his March 2010 VA Form 9 substantive appeal the Veteran again asserted that the USS Robison entered the "inland waterways (brown water)".

During the November 2012 Board hearing the Veteran's representative asserted that the USS Robison was confirmed to be in the brown waters of the Republic of Vietnam according to a "VA letter."  Additionally, when asked if he was contending he sat foot in Vietnam, the Veteran testified that he was in "brown water."  The Veteran also testified that he was as close to land as he could get and that they could probably swim to land.  He indicated that they had to be that close to land in order to get their gun mounts placed.  The Veteran also stated that they were not "out in the ocean" and that they were inland for months. 

A review of the "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents," which was last updated January 8, 2014, shows that the USS Robison (DDG-12) is listed under ships that operated temporally on Vietnam's inland waterways.  The USS Robison was noted as providing naval gunfire support for Operation Jackstay in Rung Sat Special Zone and Saigon River during April 1966.  

Based on the evidence above, the Board finds that the Veteran's assertions of service in the inland waterways of the Republic of Vietnam are not credible and are not supported by contemporaneous service records and relevant documentation.  As a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency of other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

The Veteran's personnel records and service treatment records are silent as to any missions or stops in Vietnam.  The Board notes that the Veteran received the National Defense Service Medal, the Vietnam Service Medal with one Bronze Star, and the Combat Action Ribbon.  While commendable these are not indicative of actual service on the landmasses or inland waterways of Vietnam.  Additionally, while the USS Robison is included on the VA's list of Agent Orange affected ships, the list shows that the ship temporarily operated in inland waters in April 1966, more than six years before the Veteran was assigned to the USS Robison.  Furthermore, the command history of the USS Robison for 1972 does not show that the vessel operated on the inland waters of Vietnam but instead operated along the shore of Vietnam.  Therefore, the Board finds that there is no credible evidence that the Veteran served in Vietnam to warrant presumptive service connection for diabetes mellitus based on herbicide exposure.  See 38 C.F.R. § 3.309 (e).

In regards to any assertions by the Veteran, including the submitted maps, that the USS Robison operated in the inland waters of Vietnam because of the ships close proximity to shore during its missions, the Board notes that there is no presumption for exposure to herbicides for ships offshore.  The Veteran's service on a deep-water naval vessel in waters off the shore of Vietnam in and of itself cannot constitute service in Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (West 2002).  See VAOPGCPREC 27-97.

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

However, the Board finds that the evidence fails to demonstrate any direct link between the Veteran's military service and his diabetes mellitus.   The Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of diabetes mellitus.  Furthermore, in the Veteran's June 2005 claim on appeal, he wrote that his diabetes began in 2003.  Moreover, as stated above, post-service evidence shows that the Veteran was not diagnosed with diabetes mellitus until 2003, approximately 28 years after his discharge from military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges any assertion by the Veteran that his diabetes mellitus is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of diabetes mellitus, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his diabetes requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his diabetes mellitus is in any way related to his military service.  

Finally, the Board has properly afforded consideration based on presumptive service connection and continuity of symptomatology for the Veteran's diabetes mellitus, as diabetes is included in the enumerated conditions under 38 C.F.R. § 3.309(a).  Walker, supra.  However, the evidence of record does not show that the Veteran has had continuous symptoms since service that are related to his diabetes mellitus, or that his diabetes mellitus manifest to a compensable degree within one year after his discharge from service in 1975.  As above, in the Veteran's June 2005 claim on appeal, he wrote that his diabetes began in 2003.  38 C.F.R. §§ 3.304, 3.307(a) and 3.309(a).  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 C.F.R. § 3.102 (2013), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for diabetes mellitus is denied.  




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


